tcmemo_1996_18 united_states tax_court ralph leon hays jr petitioner v commissioner of internal revenue respondent docket no filed date ralph leon hays jr pro_se mark a weiner for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioner's income_tax and additions to tax in the amounts of dollar_figure dollar_figure and dollar_figure under sec_6651 a a and a respectively if an addition_to_tax section references are to the internal_revenue_code in effect for the period under consideration rule references are to this court's rules_of_practice and procedure for negligence is found under sec_6653 petitioner would also be liable under sec_6653 for percent of the interest payable on the portion of the underpayment attributable to negligence the issues to be considered are whether this court has jurisdiction to decide whether petitioner's dollar_figure remittance during may be applied to his tax obligation and if we have such jurisdiction whether the dollar_figure may be applied as a payment of tax for the taxable_year findings of fact3 petitioner's legal residence at the time his petition was filed in this case was thousand oaks california petitioner by means of a check dated date remitted dollar_figure to respondent the check bears the notation 1st est on the lower left portion designated for a memo other than the check petitioner did not forward a declaration_of_estimated_tax a return or correspondence or submit any other instructions to respondent the dollar_figure payment was made by petitioner at a time petitioner conceded that he failed to timely file that the amount of income determined by respondent is correct and that the additions to tax are not in error accordingly to the extent we decide there is a deficiency the additions apply petitioner failed to file a responsive seriatim brief after respondent's opening brief was served and filed petitioner's brief was due_date and has not been received as of the issuance of this opinion the facts and exhibits stipulated by the parties are incorporated by this reference when he did not expect to incur a dollar_figure tax_liability for his taxable_year around the time of remitting the dollar_figure check petitioner was in the process of obtaining a divorce and was engaged in an activity for which he was ultimately incarcerated as of that time petitioner had filed a return yet he had not filed a return which was past due petitioner also began squandering money on and personally using cocaine ultimately petitioner failed to timely file his and federal tax returns petitioner’s reasons for remitting the dollar_figure were that he possessed extra funds at that time he was concerned about his divorce his cocaine use was affecting his judgment he was engaged in illicit activities and he knew that ultimately he would be liable for some tax with respect to his cocaine use petitioner had noticed that it affected his judgment and he was concerned that at some point he would not be capable of meeting his federal tax obligations when petitioner decided as a precaution to send respondent the dollar_figure he did so without the assistance of an accountant or lawyer petitioner without any specialized knowledge of the tax laws sent the dollar_figure check with the 1st est notation because other than filing a tax_return it was the only method he knew to make an advance federal_income_tax remittance prior to the time of the dollar_figure remittance petitioner never filed an estimated_tax return or made any estimated payment to respondent at the time of the dollar_figure remittance petitioner had earned about dollar_figure in wages and paid dollar_figure in withholding_tax during respondent treated the dollar_figure remittance as an estimated payment during late or early petitioner invested dollar_figure in an oil well which he expected would generate income sometime in the future as of date the oil well was found to be dry and petitioner received no return on his investment petitioner's through federal_income_tax returns were untimely filed on date or more years late for the year under consideration petitioner received dollar_figure in taxable wages for services performed petitioner's untimely return reflected dollar_figure of gross and adjusted_gross_income and contained a claim for a dollar_figure personal_exemption resulting in a dollar_figure tax_liability petitioner also claimed a credit of dollar_figure in estimated_tax payments to be applied toward his tax_liability which would have resulted in a dollar_figure overpayment claim for the return filed by petitioner reflected a dollar_figure tax_liability dollar_figure of tax withheld and a claimed overpayment of dollar_figure petitioner's return reflected dollar_figure of wage income and a dollar_figure claimed loss deduction from investment respondent in the notice_of_deficiency and petitioner on his income_tax return rounded off the amount from dollar_figure to dollar_figure in the oil well accordingly the return reflected a net_loss and also contained a claim for a credit or overpayment of dollar_figure composed of dollar_figure withheld from wages dollar_figure claimed overpayment for and the dollar_figure remittance petitioner's return reflected dollar_figure of income no tax_liability and overpayment of the same dollar_figure as claimed for and opinion although the taxable_year is the one before the court the principal question we must answer is whether petitioner's dollar_figure check remitted to respondent during was a payment or deposit if it was a payment we are without jurisdiction to apply it to the taxable_year over which we have jurisdiction if however it was made as a deposit during then we have jurisdiction to decide whether it can be applied to the tax_year this court’s jurisdiction is limited to determining the correct amount of a deficiency for the year s before the court sec_6214 87_tc_1309 sec_6214 in pertinent part provides the tax_court in redetermining a deficiency shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid we have no jurisdiction to find an overpayment in a year that is not before the court commissioner v gooch milling elevator even assuming arguendo that we had jurisdiction over overpayments in years not before the court if the dollar_figure continued co 320_us_418 329_us_296 the standard for determining whether a remittance is a payment or deposit was set forth in 100_tc_191 as follows a remittance by a taxpayer to respondent generally will not be regarded as a payment of federal_income_tax until the taxpayer intends that the remittance satisfy what the taxpayer regards as an existing tax_liability see 323_us_658 ewing v united_states f 2d pincite 4th cir 353_f2d_429 3d cir affg 41_tc_316 see also 92_tc_749 until such time and absent such intent a remittance by a taxpayer to respondent generally will be regarded not as a payment of tax but merely as a deposit in the nature of a cash bond with respect to a tax_liability that is to be determined at a later point in time a taxpayer's intent to have a remittance treated as a payment or as a mere deposit is generally to be established by all of the relevant facts and circumstances associated with the remittance ewing v united_states supra pincite 426_f2d_1270 6th cir dowell v commissioner tcmemo_1980_515 affd without published opinion 10th cir date vacated on other grounds 465_us_1001 continued remittance was a payment for and considered paid as of date the time limitations of sec_6511 would apply to prohibit the credit of the payment claim for which was made in when petitioner filed his income_tax returns for and if the dollar_figure remittance was a deposit sec_6511 would be applied from the time the deposit was applied as a payment in the setting of this case petitioner contends that the remittance was a deposit which he directed as a payment by filing his and returns in seeking to apply the deposit as a payment of any deficiency that may be due if we find that petitioner’s dollar_figure remittance was an estimated_tax payment then under sec_6315 it is considered a payment of income_tax for the year of payment respondent contends that the dollar_figure remittance was an estimated_tax payment and petitioner contends that it was a deposit the proper characterization of the dollar_figure is a question of petitioner’s intent and is generally to be established by all the relevant facts and circumstances associated with the remittance but for the notation 1st est on petitioner’s dollar_figure check the evidence in this case reflects that petitioner did not intend to make a payment estimated or otherwise of tax for at the time of the payment petitioner had not filed his return although it was due during petitioner had earned about dollar_figure in wages all of which was subject_to_withholding up to that point in when he sent the dollar_figure check although petitioner had purchased an oil well investment he did not know whether it would produce income during and only month after the dollar_figure payment the well was declared to be dry ultimately when petitioner did file his return in he claimed a loss for the full investment in the oil well accordingly petitioner’s testimony that he did not intend the dollar_figure as payment for taxes and that it was for future tax obligations is supported by documents and other evidence in the record the check notation 1st est is a more troublesome aspect of this case petitioner contends that he used that terminology because he did not know of any other way to make an advance deposit to respondent prior to the dollar_figure remittance petitioner had not filed an estimated return or made estimated payments of his federal tax more significantly petitioner did not file a declaration of estimated federal individual income_tax pursuant to the requirements of sec_6015 a review of the sec_6015 requirements in effect at the time of the dollar_figure payment reveals that petitioner was not required to file a declaration_of_estimated_tax at the time he made the dollar_figure remittance the only income earned or that petitioner expected to earn during was subject_to_withholding although of less significance we note that petitioner attempted to make the remittance deposit without the aid of a tax professional under these circumstances his explanation of the use of the notation 1st est is more plausible we are also cognizant of the conditions under which petitioner decided to make the remittance the use of cocaine the influences of his divorce proceeding his illegal activities and his knowledge that he was becoming less rational due to drug use support petitioner’s position of a generalized advance tax deposit as opposed to a payment or estimated payment for a specific year in the same vein petitioner was already engaged in a pattern of failing to file returns it would be difficult to find the sec_6015 contained the monetary thresholds and the procedural requirements for filing a declaration of estimated income_tax by an individual it was in effect for the taxable_year under consideration but was repealed for the taxable years after calendar_year deficit_reduction_act_of_1984 publaw_98_369 98_stat_792 dollar_figure remittance to be specifically or exclusively for the tax_year under these circumstances respondent argues that the remittance was treated by the internal_revenue_service as an estimated_tax payment by analogy respondent cites gabelman v commissioner tcmemo_1993_592 on appeal 6th cir date where we decided that remittances submitted with forms applications for automatic_extension of time to file u s individual_income_tax_return were payments of tax in that case we pointed out that generally a remittance by a taxpayer to respondent will not be considered a payment ‘until the taxpayer intends that the remittance satisfy what the taxpayer regards as an existing tax liability’ emphasis supplied quoting risman v commissioner supra pincite from all of the facts in that case including the language on the form_4868 and the fact that the taxpayer had estimated the tax_liability due on the application_for an extension of time to file we held that the remittances were payments the facts of this case are obviously distinguishable from those of gabelman v commissioner supra under the subjective standard established by case law respondent’s treatment of the remittance is not conclusive although it is one of the factors to be considered the question here is not parallel with situations where an essentially objective standard is employed in attempting to decide whether a respondent admitted on brief that she was unable to locate any declaration of estimated income_tax form accompanying the dollar_figure check taxpayer made a proper election for tax purposes in an attempt to make an election a taxpayer must comply with statutory requirements in order to succeed see discussion in 104_tc_330 instead we consider here the intent of a payor more specifically the payor petitioner was attempting to make a deposit because he knew that ultimately tax_liability would be generated by his drug use illegal activity divorce or other circumstances significantly petitioner had no actual tax_liability when he remitted the dollar_figure although petitioner’s approach is unartful and reveals a lack of procedural tax expertise the overwhelming weight of the evidence in this record supports the conclusion that petitioner’s dollar_figure remittance was a deposit and not a payment of estimated_tax and we so hold having held that the dollar_figure was a deposit we must decide whether petitioner intended to apply it in payment of his tax we have jurisdiction to decide whether an overpayment exists for conversely we have no jurisdiction to decide the dollar_figure overpayment of withholding claimed for or the dollar_figure overpayment of withholding claimed for sec_6214 we can decide whether the dollar_figure deposit was directed for payment of an acknowledged liability for petitioner reported that he earned the income in his late-filed return and he conceded for purposes of trial that he is liable for the tax_deficiency and additions to tax determined by respondent petitioner however when he untimely filed his and income_tax returns claimed the same dollar_figure as a credit for each of the and years looking at those documents collectively the return is the only one against which petitioner could have applied the credit as a payment of tax that is so because the and returns filed by petitioner reflect no tax_liability accordingly we find that petitioner intended to apply the dollar_figure deposit as a payment for we hold that petitioner is entitled to use the dollar_figure as a payment of his tax_deficiency to the extent that the dollar_figure payment considered made as of the date petitioner filed his return exceeds petitioner’s tax_deficiency including additions to tax and interest he is entitled to an overpayment of his income_tax which the parties are to compute in their rule computation s to reflect the foregoing decision will be entered under rule
